Order filed March 29, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00250-CV
                                    ____________

         THOMAS G. SCHURING and ROSE M. SCHURING, Appellants

                                            V.

      FOSTERS MILL VILLAGE COMMUNITY ASSOCIATION, Appellee


                        On Appeal from the 61st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-76232


                                       ORDER

       On March 13, 2012, appellants’ notice of appeal was assigned to this court. The
notice of appeal was filed with the Harris County District Clerk on March 9, 2012. The
notice states that the appeal is taken from an order signed January 26, 2012, denying
appellants’ motion to dissolve the trial court’s permanent injunction, which had been
signed November 21, 2010. According to information provided by the Harris County
District Clerk, no motion for reconsideration or other post-judgment motion was filed after
the court denied the motion to dissolve. Therefore, appellants’ notice of appeal was due
February 27, 2012. See Tex. R. App. P. 4.1(a); 26.1. The notice of appeal was filed
within fifteen days of its due date. We may extend the time to file a notice of appeal if,
within 15 days of the filing deadline, appellants file the notice of appeal and a motion
reasonably explaining the need for the extension. See Tex. R. App. P. 10.5(b)(2); 26.3.

       Appellants filed a timely motion to extend time to file their notice of appeal on
March 12, 2012. In the motion, appellants asserted that they believed that an appeal was
unavailable because the permanent injunction had been signed November 23, 2010.
Accordingly, they filed a petition for writ of mandamus.          See In re Schuring, No.
14-12-00201-CV, 2012 WL 727746 (Tex. App.—Houston [14th Dist.] Mar. 2, 2012 (orig.
proceeding) (mem. op.). This court denied relief, in part because relators did not establish
that an appeal is inadequate. Id. at *1. As long as a permanent injunction order concerns
a continuing situation, the trial court retains the power to change, alter, or modify the
equitable relief it granted upon a showing of changed circumstances. City of Tyler v. St.
Louis Sw. Ry. Co., 405 S.W.2d 330, 333 (Tex. 1966). The trial court has jurisdiction to
modify or vacate its permanent injunction judgment because of changed conditions, and
the judgment doing so, or refusing to do so, is reviewable on appeal. Id.

       No clerk’s record has been filed in this appeal, and appellants have advised the court
that payment has not been made pending our ruling on their motion to extend time to file
the notice of appeal. Ordinarily, this court requires a clerk’s record to review whether we
have jurisdiction over an appeal. However, in this case, we may rely on the certified copy
of the order being appealed, and other documents, that were included with the petition in
the related mandamus proceeding. A court of appeals has the power to take judicial notice
of its own files.    See Tello v. Bank One, N.A., 218 S.W.3d 109, 113 n. 4 (Tex.
App.—Houston [14th Dist.] 2007, no pet.) (appellate court took judicial notice of pertinent
pleadings included in appellate record from another appeal in same trial court case). A
court of appeals may take judicial notice of documents from a related mandamus
proceeding. See Joe Williamson Constr. Co. v. Raymondville I.S.D., 251 S.W.3d 800, 802
n. 2 (Tex. App.—Corpus Christi 2008, no pet.).



                                             2
       We have considered appellants’ motion for extension of time and order the motion
GRANTED. The clerk’s record was due March 26, 2012, but it has not been filed
because appellants have not paid for its preparation. If the trial court clerk fails to file the
clerk’s record because appellants failed to pay for preparation of the record, the appellate
court may dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b).
Accordingly, unless appellants provide this court with proof of payment for preparation of
the record within 15 days of the date of this court, the court will consider dismissal of the
appeal.


                                       PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                               3